Citation Nr: 0703376	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  97-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, including as due to herbicide 
exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in April 1997. An informal conference in lieu of another 
personal hearing at the RO was held in January 2006.  This 
case was previously remanded by the Board in December 2003 
and October 2005.

The issue of entitlement to service connection for heart 
disability was also remanded by the Board in October 2005.  
As the veteran had previously filed a timely notice of 
disagreement to initiate an appeal, the Board directed the RO 
to issue a statement of the case so that the veteran could 
perfect his appeal if he desired.  A statement of the case 
was issued in October 2005.  However, in a January 2006 
statement, the veteran indicated that he wished to withdraw 
his appeal with respect to this issue.  Thus, this issue is 
no longer in appellate status.  


FINDINGS OF FACT

1.  Service connection for peripheral neuropathy was denied 
by a May 1994 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.

2.  Evidence that bears directly and substantially upon the 
issue of entitlement to service connection for peripheral 
neuropathy, is not cumulative or redundant, and is so 
significant that it must be considered in order to fully 
decide the merits of the claim has been received since the 
May 1994 rating decision.

3.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents.

4.  Peripheral neuropathy manifested during active duty 
service.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision, which denied entitlement to 
service connection for peripheral neuropathy, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
1994 rating decision denying service connection for 
peripheral neuropathy; and thus, the claim for that benefit 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  Peripheral neuropathy was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

A May 1994 rating decision denied service connection for 
peripheral neuropathy.  The veteran was notified of this 
decision, but did not submit a timely notice of disagreement 
to initiate an appeal.  Under the circumstances, the Board 
finds that the May 1994 rating decision became final.  38 
U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case as the veteran's current attempt to reopen 
the claim of entitlement to service connection for peripheral 
neuropathy was received prior to August 29, 2001.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Further, the Board is 
not bound by an RO's determination and must conclude whether 
new and material evidence has been received to reopen the 
case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The pertinent medical evidence added to the record subsequent 
to the May 1994 rating decision consists of a December 2002 
VA examination along with an April 2004 addendum, a February 
2006 opinion by a VA medical doctor, a March 2006 private 
medical opinion by M.A, M.D., and an April 2006 private 
medical opinion by B.H., M.D.  Significantly, these medical 
reports all offer an opinion as to the etiology of the 
veteran's peripheral neuropathy.  Thus, this evidence is new 
as it was not of record at the time of the prior final rating 
decision and it is material because it offers an opinion as 
to the cause of the veteran's peripheral neuropathy.  

The Board finds that this evidence bears directly and 
substantially upon the claim for service connection; is 
neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim of 
entitlement to service connection for peripheral neuropathy, 
including as due to herbicide exposure, is reopened.  38 
U.S.C.A. § 5108.

II.  Service Connection

The veteran is seeking entitlement to service connection for 
peripheral neuropathy, to include as due to exposure to 
herbicides.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that for purposes of establishing service 
connection for a disability resulting from exposure to a 
herbicide agent, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
between January 1962 and May 1975, shall be presumed to have 
been exposed during such service to a herbicide agent, absent 
affirmative evidence to the contrary demonstrating that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f). Acute and subacute peripheral neuropathy 
are presumed due to exposure to herbicides if they manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to herbicides.  38 
C.F.R. §§ 3.309 (e), 3.307(a)(6)(ii).  For purposes of 
38 C.F.R. § 3.309(e), the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The veteran's military personnel record shows that the 
veteran received the National Defense Service Medal, the 
Vietnam Service Medal with two Bronze Service Stars; Silver 
Star, Republic of Vietnam Campaign Medal and Purple Heart.  
These awards show that the veteran served in Vietnam during 
the applicable time period and is therefore presumed to have 
been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  

The Board notes that the veteran's personnel record shows 
that he engaged in combat while in Vietnam.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
applicable in this case.  However, the veteran has not 
asserted that his peripheral neuropathy was related to any 
injuries suffered during combat. 

The veteran's service medical records are silent with respect 
to any complaints or diagnoses of peripheral neuropathy.  The 
veteran's May 1970 service examination prior to discharge 
showed that the veteran's upper and lower extremities were 
evaluated as clinically normal and his neurologic evaluation 
was also clinically normal.  In his contemporaneous medical 
history, the veteran expressly denied neuritis and was silent 
with respect to any specific complaints of peripheral 
neuropathy.  In June 1970, the veteran signed a statement 
that indicated that there had been no change in his medical 
condition since the May 1970 examination.  However, a 
December 1970 VA treatment record, only six months after 
discharge from active duty, indicated that numbness was now 
gone from right hand.  

Further, a January 1971 VA psychiatric examination showed 
that the veteran again complained of a strange numbness in 
his right index finger that came and went.  November 1974 and 
February 1975 VA treatment records showed numbness in two 
fingers of his right hand that had bothered the veteran for 
some time.  However, the February 1975 treatment record 
indicated no evidence of organic disease was found.  A May 
1981 VA treatment record showed complaints of numbness of 
hands.  A March 1983 VA examination showed the veteran 
complained of numbness of two of his fingers on his right 
hand and in the middle of his back.  An October 1991 VA 
examination found slight hypoesthesia of the dorsum right 
second and third fingers, small anterior surface of left 
lower leg and small area in interscapular area, not 
diagnostic.  However, an August 1992 treatment record 
indicated no evidence of peripheral neuropathy.  
Nevertheless, a follow up treatment record in October 1992 
appeared to document sensory neuropathy.     

An August 1996 private record showed that the veteran had 
parentheses involving bilateral upper extremities and left 
lower extremities of unknown etiologies.  An October 1996 
private electromyography (EMG) and nerve conduction study 
done by Dr. M.A. indicated that the study was consistent with 
patchy peripheral sensory motor neuropathic picture, 
specifically with evidence for involvement of the right 
median, right ulnar, left peroneal motor and left superficial 
peroneal sensory nerves.  Dr. M.A. concluded that given the 
presence of these complaints at the time of veteran's 
discharge from service, one must consider the possibility of 
a link between the veteran's neuropathy and his prior 
exposure to Agent Orange.  A February 1997 VA examination 
also showed a diagnosis of peripheral neuropathy.  

In December 2002, the veteran was afforded a VA examination 
by a medical doctor.  The claims file was not available for 
review.  Based on the veteran's history, the examiner found 
that the veteran's peripheral neuropathy initiated in 1969 
and 1970.  The probabilities were that it was more likely 
than not that the neuropathy in 1970 was either related to 
hepatitis and/or Agent Orange exposure in 1969.  

In December 2003, the Board remanded this case to ascertain 
whether review of the claims file would alter the same 
examiner's opinion.  In an April 2004 addendum, the same 
examiner stated that the December 1970 complaint of numbness 
of the hand was less likely than not related to peripheral 
neuropathy and more likely related to anxiety.  The examiner 
also expressly stated that the veteran did in fact have 
peripheral neuropathy.  He further elaborated that in absence 
of a known cause, peripheral neuropathy is said to be 
idiopathic, or of unknown cause.  The examiner indicated that 
the veteran had idiopathic neuropathy.  However, the examiner 
then stated that as a presumptive condition for Vietnam 
veterans, the veteran's peripheral neuropathy would be 
considered service connectable.  

A February 2006 opinion given by another VA doctor stated 
that the veteran's peripheral neuropathy was not caused by 
the veteran's anxiety disorder.  There should be an organic 
etiology for this which could be more likely than not 
secondary to exposure to an environmental contaminant while 
the veteran was in Vietnam.  

A March 2006 private opinion by Dr. M.A., who conducted the 
October 1996 EMG/nerve conduction study, stated the veteran's 
initial sensory complaints dating back to 1969 more likely 
than not represented an early manifestation of his present 
day diagnosis of peripheral neuropathy.  Initial complaints 
are temporally associated with his exposure to the toxin, 
while no alternative explanation had ever been uncovered 
despite an extensive evaluation.  

An April 2006 private medical opinion by Dr. B.H. who had 
been treating the veteran for the last several years was also 
of record.  The Board notes that in his opinion, Dr. B.H. 
referred to 1969 EMG/nerve conduction study.  However, it 
appears that the date was mis-typed and the examiner was 
actually referring to the 1996 EMG/nerve conduction study.  
The doctor indicated that he reviewed the veteran's medical 
records.  He further stated that after the veteran returned 
from Vietnam, there had been documented medical evidence of 
peripheral neuropathy since that time.  It was his opinion 
that the veteran's peripheral neuropathy was not caused by 
any type of psychologic or psychosomatic condition.  Rather, 
the veteran's condition had an organic etiology that was 
extremely likely to be secondary to some type of exposure to 
an environmental contaminant while he served in Vietnam.  

Even though the veteran is presumed to have been exposed to 
herbicides, based on the medical evidence of record, it is 
unclear whether the veteran had acute or subacute peripheral 
neuropathy that manifested to a degree of 10 percent or more 
within a year of exposure to herbicides to warrant service 
connection under a presumptive theory of entitlement due to 
herbicide exposure.  The veteran did complain of numbness of 
his hand within a year of exposure to herbicides, but there 
is no clear evidence whether this resolved in two years.  
Regardless, the Board finds that service connection for the 
veteran's peripheral neuropathy is warranted under a direct 
theory of entitlement.  See Combee, supra.  The record 
consists of three medical opinions, the February 2006 VA 
opinion, and the March 2006 and April 2006 private opinions, 
which directly relate the cause of the veteran's peripheral 
neuropathy to service due to exposure to herbicides.  
However, the April 2004 addendum relates the complaint in 
1970 to the veteran's anxiety disorder and indicates that the 
etiology of the veteran's current peripheral neuropathy is 
unknown.  

The Board is thus faced with a conflicting medical record as 
to whether the veteran's neuropathy is related to service.  
Both the private and the VA examiners appear to have been 
familiar with the veteran's medical history.  All examiners 
are identified as medical doctors.  All of the medical 
doctors have reported that the veteran current suffers from 
peripheral neuropathy.  Significantly, the medical evidence 
of record shows a continuity of pertinent symptomatology 
dating back to within six months of the veteran's release 
from active duty.  

The Board is thus presented with an evidentiary picture which 
shows conflicting opinions by medical professionals.  After 
balancing these medical opinions, the Board must conclude 
that there is essentially a state of equipoise as to the 
medical conclusions to be drawn.  In such situations, a 
decision favorable to the appellant is mandated by 
38 U.S.C.A. § 5107(b).  

Moreover, the three medical opinions that relate the 
veteran's peripheral neuropathy to service also indicate that 
it manifested within one year of discharge from service.  
Thus, it would also appear that the veteran's peripheral 
neuropathy, which is considered an organic disease of the 
nervous system, should be presumed to have incurred in 
service under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Accordingly, the Board finds that service connection is 
warranted for peripheral neuropathy. 

III.  Veterans Claims Assistance Act of 2000

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection, the satisfaction of VCAA requirements is rendered 
moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App.473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id. 

Here, the veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for his award of service connection.  It 
is anticipated that the RO will ensure compliance with 
respect to the disability evaluation and the effective-date 
elements when effectuating the Board's decision.


ORDER

Service connection for peripheral neuropathy is warranted.  
The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


